 LOCAL "UNIOIST NO. 313437were given an opportunity to- express a free and untrammeled choice.We, therefore; hereby overrule the Employer's objections and excep-tions, and deny the Employer's request for a hearing.As the tally of ballots shows that the Petitioner received a majorityof the valid ballots cast, we shall certify the Petitioner as the collective-bargaining representative of the employees in the appropriate unit.[The Board certified Miami Printing Specialty and Paper Prod-ucts Union, Local 628, AFL-CIO, affiliated with International Print-ing Pressmen, & Assistants' Union of North America, AFL-CIO, asthe designated collective-bargaining representative of the productionand maintenance employees at the Employer's corrugated box plantlocated in Miami, Florida, including the run planner but excluding allother employees, estimators, invoice clerk, the stenographer, the tele-phone operator, office clerical employees, guards, and supervisorswithin the meaning of the Act.]MEMBER MIIRDOCK took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.Local Union No. 313,International Brotherhood of ElectricalWorkers, AFL-CIOandPeter D. Furness,trading as Peter D.Furness ElectricCo.Case No. 4-CC-58.February 27, 1957DECISION AND ORDEROn December 22, 1955, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint and recommended dismissal of those allegations.There-after, the Respondent and the General Counsel filed exceptions to theIntermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the modifications noted hereafter.1.We concur in the Trial Examiner's finding that the Respondentviolated Section 8 (b) (4) (A) of the Act by inducing and encouragingemployees of subcontractors and various transportation firms to en-117 NLRB No. 60. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDgage in a concerted refusal in the course of their employment to trans-port or otherwise handle or work on any goods, articles,materials orcommodities, or to perform any services for their employers the objectsof which were to force and require transportation firms, subcon-tractors,suppliers,and material men to cease doing business withHaddock and Bateson, and to force and require transportation firmsand subcontractors to cease doing businesswiththe respective sup-pliers,material men, and subcontractors of Haddock and Bateson.We also adopt the Trial Examiners' finding that the Respondent vio-lated Section 8 (b) (4) (B)of the Actby inducing and encouragingthe aforementioned employees to cease performing services for theiremployers with an object of forcing and requiring Furness, the Charg-ing Party herein, to recognize or bargain with the Respondent as therepresentative of its employees although the Respondent had not beenso certified.2.The complaint alleged that the Respondent violated Section8 (b) (4) (A)of the Act by inducing and encouraging employees ofHaddock, Bateson, various transportation firms, subcontractors, sup-pliers,and material men to engage in a strike or concerted refusal inthe course of their employment to use, manufacture,process, transport,or otherwise handle or work on any goods, articles,materials or com-modities,or to perform anyserviceswith an object of (a) forcing andrequiringHaddock and Bateson to cease doing business with theCounty of New Castle, Delaware, a political subdivision of the State,herein called the County, and (b) forcing and requiring the Countyto cease doing business with Furness.Upon motion of the Respondentat the outset of the hearing, the Trial Examiner dismissed the fore-going allegations.In doing so, the Trial Examiner relied upon theBoard's decisions inAl J. Schneider Company,87 NLRB 99,89 NLRB221, andSprys Electric Company, 104NLRB 1128, in which the Boardheld that a political subdivision was neither an "employer" nor a"person" within the meaning of Section 8 (b) (4) (A) of the Act, andtherefore was not entitled to its protection.As the record does notdisclosethat the County had any employees whom the Union inducedor encouraged, and as the case was not litigated on any such basis, theTrial Examiner apparently predicated his dismissal on the aspect oftheSchneiderandSpryscasesholding thata political subdivision isnot a"person" under Section 8 (b) (4) (A). The General Counselhas excepted to the Trial Examiner's dismissal of this portion of thecomplaint.The legal issue here presented is whether the Board shouldcontinue to adhere to the earlier pronouncements inSchneiderandSprysthat political subdivisions are not entitled to the protection ofSection 8(b) (4) (A) because they are not"persons"within themeaning of the Act. LOCAL UNION NO. 313439Section 8 (b) (4) (A) makes it an unfair labor practicefor a labororganizationor its agentsto engage in, or to induce or encourage the employeesof any em-ployer to engage in, a strikeor a concertedrefusal inthe course oftheir employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles,materials,or com-moditiesor to perform any services, where an object thereof is:(A) forcing or requiring ... any employer or otherpersonto ceaseusing,selling, handling, transporting, or otherwise dealing in theproducts of any other producer, processor, or manufacturer, or toceasedoing business with, any other person. . . .[Emphasissupplied.]Section 2 (1) of the Act provides thatThe term "person" includes one or more individuals, labor or-ganizations,partnerships, associations, corporations,legal repre-sentatives, trustees, trustees in bankruptcy,or receivers.In theSchneidercase, the Board was asked to determine whether theOwensboro, Kentucky, Board of Education was an "employer" or a"person" under Section 8 (b) (4) (A). In that case, a union picketeda building contractor on a school project and induced the contractor'semployees to engage in a strike with an object of forcing the Boardof Education to cancel its contract with another contractor.TheBoard concluded that the Board of Education was not an "employer"because political subdivisions are specifically excluded from the reachof the statute by virtue of Section 2 (2). The Board further concludedthat the Board of Education was not a "person" within the purview ofthe Act. In reaching this conclusion, the Board observed that Section2 (1) of the Act omitted any reference to political subdivisions andthat this omission evinced a congressional intent to withdraw the pro-tections against secondary pressures from such political subdivisions.The Board also observed that the congressional purpose in enactingthe legislation was to create "a scheme of correlative rights and dutiesattaching to employees, employers, and labor organizations, fromwhich government as `employer' was intentionally excluded."TheBoard reasoned that this scheme of "correlative rights and duties"would be negatived if political subdivisions were found to be "persons,"for then a political subdivision as a "person" could file a charge againsta labor organization but a labor organization could not file a chargeagainst a political subdivision because the latter was not an "employer"under the Act.Finally, the Board adverted to a bill which SenatorWagner introduced in the Senate on February 4, 1938,1 which wouldhave included political subdivisions in the definition of the term1 S 3390, 83 Cong Rec. 1488-1489. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD"person."This bill was defeated in committee.The Board regardedthis legislative action as a "strong indication" that Congress intendedto exclude political subdivisions from the operation of Section 8 (b)(4) (A).In theSpryscase, the Board reaffirmed the reasoning enunciated intheSchneiderdecision in finding that the Army Corps of Engineerswas not a "person" within the meaning of the Act. In doing so, theBoard declined to adopt the reasoning or result reached by theFifth Circuit Court of Appeals inInternational Rice Milling Co. v.N. L. R.B.2 in which the court found that a railroad was an"employer" within the purview of Section 8 (b) (4) (A) and in whichthe court intimated that a railroad was also a "person" under thatsection.The recent Supreme Court decision inTeamsters Union v. New York,New Haven cC Hartford Railroad Co._,350 U. S. 155, more commonlyreferred to as the "piggy-back" case, has prompted the Board to re-examine theSchneider,andSprysdecisions.In the "piggy-back" casea union induced employees of a transportation firm to cease deliveringtrailers to a railroad's flatcars, with the object of forcing this firm tocease doing business with the railroad.The railroad went into a Statecourt to obtain injunctive relief against the union's conduct.The Statetribunal granted the injunction 3 on the ground that the railroadwould have no standing to invoke the Board's processes because, withinthe scope of the Board's rulings inSchneiderandSprys,railroadswere not "persons" within the meaning of Section 8 (b) (4) (A).The Supreme Court granted certiorari. It ruled that the Board,and not the State court, had jurisdiction to hear the dispute.Whilethe Court observed that Congress had removed railroads from theAct's definition of "employer" because employer-employee relations inthe railroad industry were exclusively governed by the Railway LaborAct, the Court stated :But we do not think that by so doing, Congress intended to divestthe National Labor Relations Board of jurisdiction over con-troversies solely because a railroad is the complaining party.Fur-thermore,since railroads are not excluded from the Act's defini-tion of "person," they are entitled to Board protection from thekind of unfair labor practice proscribed by Section 8 (b) (4) (A).Although the Supreme Court did not cite theSchneiderorSpryscases in its decision, it seems clear that the principles set forth in thesecases were before the Court inasmuch as it was on the basis of thesedecisions that the State court concluded that it had jurisdiction to3 183 F 2d 21(C A 5) revg 84 NLRB 360; cert requested on other grounds,granted341 II S 665SNew York.New Haven d Hartford Railroad Co.v.Jenkins,331 Mass 720, 122 N.E 2d 759. LOCAL UNION NO. 313441grant the injunction.We believe that, by stating that railroads "areentitled to Board protection from the kind of unfair labor practiceproscribed by Section 8 (b) (4) (A)," the Supreme Court has defi-nitely rejected the Board's supportingreasonsfor concluding in theSchneiderandSpryscases that political subdivisions are not entitledas "persons" to the protective sanctions of Section 8 (b) (4) (A).Thus the Court explicitly pointed out that Congress' failure to specifi-cally exclude railroads (anda fortioraripolitical subdivisions) fromthe definition of the term "person"as used inSection 2 (1) did notdisqualify such entities from the Act's protectionagainstsecondarypressures.Moreover, by observing that railroads are "persons" whomay file charges under the Act to seek redress under Section 8 (b) (4)(A) while at the same time noting that the Act does not contemplatethe regulation of a railroad's dealings as an employervis-a-visitsemployees, the Courtalso hasrejected the "correlative rights andduties" approach to the statute which the Board had taken in theSchneiderandSpryscases.Finally, we do not believe that a Senatebill such as the Wagner bill cited in theSchneidercase, introduced inCongressalmost 10 years prior to thepassageof the amendments tothe Act which created the sanctionsagainstlabor organizations underSection 8 (b), and which was defeated in committee, can detractfrom the persuasiveness of the Court's decision that a railroad, anda fortiorari,a political subdivision, is a "person" for the purposes ofSection 8 (b) (4) (A).Our reading of the Supreme Court's "piggy-back" decision con-vinces us that theSchneiderandSpryscases, insofar as they hold thatpolitical subdivisions are not "persons" under Section 8 (b) (4) (A)of the Act, should no longer be controlling and to that extent mustbe overruled.4As the record herein establishes that the Respondentinduced and encouraged employees of various employers to engage ina concerted refusal in the course of their employment to perform serv-ices for their employers with an object of forcing those employers tocease doing business with the County and forcing the County to ceasedoing business with Furness, we shall reverse the Trial Examiner'sfindings and recommend dismissals of the allegations in the complaintcharging violations of Section 8 (b) (4) (A) in these instances.Ac-cordingly, we find that by such conduct the Respondent violated Sec-tion 8 (b) (4) (A) of the Act.4Our ruling herein is not to be construed as affecting our findings in theSchneiderandSpryscases, recently afflimed inPaper Makers Importtinq Co , Inc and Hammill & G-al-lespie,Inc,116 NLRB 267, and WT Smith Lumber Company,116 NLRB 1756, thatpolitical subdivisions and railroads are not "employers" within the meaning of Section 8(b) (4) (A) of the ActWhile he concurs with the majority in finding political subdi-visions and railroads to be "persons" within the meaning of Section 8 (b) (4) (A), Mem-ber Rodgers is also of the opinion for the reasons stated in his dissenting opinions in thePaper MakersandSmithcases that they are "Employers"as well within the meaning ofthat section 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local Union No.313, International Brotherhood of ElectricalWorkers, AFL-CIO,its officers, representatives, and agents, shall:1.Cease and desist from : 6(a) Inducing and encouraging the employees of any employer toengage in a strike or a concerted refusal in the course of their employ-ment to use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, or to performany services for their respective employers where objects thereof are toforce or require any employer or other person to cease using, selling,handling, transporting, or otherwise dealing in the products of anyother producer, processor, or manufacturer, or to cease doing businesswith any other person, or to force or require Peter D. Furness ElectricCo. to recognize and bargain with the Respondent as the representativeof his employees unless and until the Respondent has been certifiedas such representative in accordance with the provisions of Section 9of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Post at its offices and meeting places copies of the notice at-tached hereto and marked "Appendix." 6 Copies of said notice, to befurnished by the Regional Director for the Fourth Region, after beingduly signed by an officer of the Respondent, shall be posted by the Re-spondent immediately upon receipt thereof and maintained by it for aperiod of sixty (60) consecutive days thereafter in conspicuous placesincluding all places where notices to members of the Respondent arecustomarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(b)Mail to the Regional Director for the Fourth Region signedcopies of the notice attached hereto and marked "Appendix" for post-ing by Peter D. Furness Electric Co., W. D. Haddock ConstructionCompany, Inc., Bateson, Inc., Talley and Hurst, Kramer Bros.,Freight Lines, Inc., H. L. Kline Transfer Company, Hermann For-The General Counsel excepted to the Trial Examiner's rejection of his contention thatHaddock,Bateson,and Talleyneed not have requested their employees to work on theproject during the strike in order tofind that theRespondent had unlawfully inducedthese employees because such a request would have been futileWe do not pass upon thisexceptionOur Orderherein forbids all unlawful inducement of employees in violationof Section8 (b) (4) (A) of the Actd In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words,"Pursuant to a Decision and Order"the words"Pursuantto a Decreeof a United States Court of Appeals,Enforcingan Order." LOCAL UNION NO. 313443warding Company, Allied Steel Products Corp., S. A. Lansdowne,Pennsylvania, and Adley Express Co., said employers willing.Copiesof said notice to be furnished by the Regional Director for the FourthRegion, shall, after being duly signed by the Respondent's duly au-thorized representative, be returned to said Regional Director for suchposting.(c) Cause, at its expense, the notice attached hereto as an Appendixto be printed in a daily newspaper of general circulation in Wilming-ton, Delaware.Publication of such notice is to be made on 3 separatedays within a 1-week period at a time designated by the RegionalDirector for the Fourth Region.(d) Notify the Regional Director for the Fourth Region, in writing,within ten (10) days from the date of this Order, what steps have beentaken to comply herewith.MEMBER MutwocK, dissenting in part :I concur in my colleagues' finding that the Respondent violatedSection 8 (b) (4) (B) of the Act. I also agree that the Respondentviolated Section 8 (b) (4) (A) of the Act by inducing and encour-aging employees of various employers to cease performing servicesfor their employers with an object of forcing and requiring theseemployers to cease doing business with Haddock and Bateson,although I would limit my concurrence in this finding only to theincidents of inducement and encouragement where at least two em-ployees were present.'However, I must dissent from my colleagues'unwarranted rejection of the principle set forth in theSchneiderandSpryscases which holds that governmental agencies are not "persons"within the meaning of Section 8 (b) (4) (A) of the Act. I wouldtherefore sustain the Trial Examiner's dismissal of the allegations inthe complaint relating to the County of New Castle.The majority asserts that its action in overruling theSchneiderandSpryscases to the extent that they hold that governmental agenciesare not "persons" under Section 8 (b) (4) (A) is dictated by theSupreme Court's decision in the "piggy-back" case. I submit thatthe Court's decision in that case affords no warrant for the abruptdeparture from the Board's earlier pronouncements that Section 8(b) (4) (A) was not intended to accommodate political subdivisions.In the "piggy-back" case, the Supreme Court was asked to determinewhether a State court had jurisdiction to enjoin a labor organizationfrom inducing employees of motor carriers to cease performing serv-ices for their employers with an object of forcing the motor carriersto cease doing business with the complaining railroad.The Supreme7My concurrence herein is therefore limited to the incident involving the inducementof Nordaby and O'Connor,employees of Lindstrom,to cease delivering a crane to the con-struction siteSee my concurrence in Coca-ColaBottling Company of St. Louis.115 NLRB1500, footnote 1. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDaCourt held that the Board's jurisdiction in the matterwas exclusive.The Court ruled that the railroadwas a "person"who could file acharge with the Board. It decided no more than this proceduralquestion.It did not, as the majorityproclaims,decide the substan-tive legal question as to whether the railroad was a "person" within thepurview of Section 8 (b) (4) (A), nor did it decide that unlawfulsecondary pressureshad been exerted by the Union against the rail-road.In my opinion, the Supreme Court took particular pains topointout the procedural limits of its decision and plainly negativedany intention to deprive the Board of its responsibility to make thesubstantive determination in so important a matter.Noting that the"railroad may seekany remedy it may havebefore said Board," theCourt cautioned that "Whether the Act was violated or whether, asrespondentnow claims, it was not, is,of course, a question for theBoard to determine."I am at a loss to understand how my colleagues can divine from theSupreme Court's silenceas to theSchneiderandSprysdecisions anyintent to impede the continued force of those decisions or any effortto impair the basic reasons for those decisions.The Board was nota party to the proceedings before the Supreme Court. It did not evenfile anamicus brief with the Court setting forth the Board's position.To say, as does the majority in this case, that the Supreme Court over-ruled the pertinent aspects of theSchneiderandSpryscases by itssilence, isnot only to suggest that the Court has chosen to dispose ofprinciples so vital to the basic scheme and operation of the statute byindirection, but also is at variance with the interpretation placed uponthe "piggy-back" case by a majority of the Board in the recentPaperMakerscase.8In thePaper Makerscase, the Board was called upon to determinewhether the city of Milwaukee, Wisconsin, was an "employer" withinthe meaning of Section 8 (b) (4) (A).A Board majority (MemberRodgers dissenting) decided that it was not, relying upon theSchneiderandSpryscases.In assessing the impact of the "piggy-back" case, the majority statedThe Supreme Court's decision was a narrow one as pointed outabove.It did not decide that there was a violation of the Act;it left that question for future determination by the Board. Itdid, however, refer to the fact that the Massachusetts court hadfound that there was no claim that the union had interfered inany way whatsoever with the railroad's employees.Althoughstating that since railroads are not excluded from the Act's defi-nition of "person," they are entitled to the protection against thekind of unfair labor practices proscribed by Section 8 (b) (4)8Paper Makers Importing Co, Inc.and Ham mill&Gillespie,Inc.,116 NLRB 267. LOCAL UNION NO. 313445(A), the court did not undertake to decide precisely what thoseviolations might be.'Thus, despite the fact that two members of the majority in the instantcase agreed in thePaper Makerscase that the Court did not determinewhether a union had, or could have, violated Section 8 (b) (4) (A)by exerting secondary pressures against a railroad, the majority nowasserts that just such an interpretation should be accorded to theSupreme Court's decision and that this interpretation demands thattheSchneiderandSpryscases must be overruled in part.In theSchneidercase, the Board marshalled and enumerated atlength the compelling statutory and legislative reasons why govern-mental agencies were not intended to be encompassed within the term"person" as used in Section 8 (b) (4) (A). The Board there notedthat Congress, in drafting the language of Section 2 (1), painstak-ingly enumerated the entities embraced by the terns "person" andobserved that governmental agencies were not among them.TheBoard pointed out what the Supreme Court had previously observed 10that had Congress intended to include governmental agencies withinthe term "person" it would have done so in express terms. The Boardfurther noted that, on February 4, 1938, Senator Wagner, sponsor ofthe original Act, introduced a bill which would have included "agen-cies,boards, commissions or other instrumentalities of any State,municipality, or political subdivision of any State and public munic-ipal instrumentalities of one or more States" within the definition ofthe term "person."This bill was defeated in committee.With thepassage of the Labor Management Relations Act in 1947, Congressreappraised and redefined Section 2 (1) to include the phrase "labororganization" which was necessitated by the provision made in theamendments for unfair labor practices by labor organizations.Despitethe enactment of Section 8 (b) (4) (A) which were intended to pro-tect "persons" against secondary pressures by unions, Congress didnot otherwise alter the definition of the term "person" in Section 2 (1).My colleagues seek to minimize the force of the Wagner bill uponWhich the Board relied for legislative history concerning the contentof the term "person" inSchneideron the ground that the bill ante-dated the passage of Section 8 (b) (4) (A). That the Congress, inperfecting the 1947 amendments to the Act containing Section 8 (b)(4) (A), altered the definition of the term "person" only to the extent"In my separate concurring opinion inPaper Makers,I noted my agreement with theinterpretation placed upon the scope of the "piggy-back" case by the majoiity MembersMy position in thePaperMakcis case was that the Supieme Court did not, in the"piggy-back"decision,decidewhether a railroadwas a"person"within the purview of section 8(b) (4) (A) of the Act10 See, e g ,United States v Cooper Corp,et al.,312 U S.however, that this sweeping inclusion of various entities was thought important to pre-clude any narrow interpretation,emphasizes the fact that if the United States was in-tended to be included,Congress would have so provided expressly." 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it added the phrase "labor organization," seems to me to beconvincing evidence that Congress intended the continuing exclusionof governmental agencies from the coverage of the term, as did theSenate committee which defeated the Wagner bill." Certainly, noth-ing that the Supreme Court stated in the "piggy-back" case supportsthe majority's cavalier rejection of theWagner bill as legislativehistory.'My colleagues also contend that the Supreme Court rejected theBoard's "correlative rights and duties" approach to the Act which theBoard had taken in theSchneidercase.In its search for the congres-sional purpose for not including governmental agencies within theterm "person," the Board in itsSchneiderdecision carefully consideredthe statutory scheme which Congress had developed in the Act. TheBoard concluded that the scheme and policy of the statute was foundedupon a structure of correlative rights and duties attaching to em-ployees, employers, and labor organizations, and that the existenceof this structure would be destroyed if governmental agencies weretreated as "persons" under the Act. In this connection, the Boardpointed out that Congress had explicitly excluded governmental agen-cies from the definition of "employer" under Section 2 (2) of the Act.If a governmental agency were deemed to be a "person" within themeaning of Section 8 (b) (4) (A), it could institute a complaint pro-ceeding against a union under that section.On the other hand, a labororganization could not institute a complaint proceeding under Section8 (a) which deals with unfair labor practices committed by employerssince a governmental agency is not an "employer" as defined in Sec-tion 2 (2).Moreover, representation proceedings under Section 9 ofthe Act could not be instituted because no employer-employee rela-tionship could exist between a governmental agency and its employees.I fail to perceive how the Supreme Court's "piggy-back" decision af-fects in any way the,"correlative rights and duties" approach which theBoard took in theSchneidercase.The Supreme Court did not say thata railroad (or governmental agency) was a "person" within the pur-view of Section 2 (1) or Section 8 (b) (4) (A) of the Act. It left itup to this Board to decide that issue. In the recentPaper Makerscase, the Board reaffirmed its findings inSchneiderandSprysthatgovernmental agencies were not "employers" under the Act and notedthat the "piggy-back" case had no impact upon these findings. I"As the Board pointed out in theSchneidercase, the examples of secondary boycottsgiven inthe legislative debate on the amendments in 1947 contemplated an impact entirelyupon private parties93 Cong. Rec. 4323 (April 29, 1947) ;ibid.3954, 4255, 5060, 5069(April 23, 28, May 9, 1947).See also, in this connection,U. S v. John L. Lewis, etal., 330 U S 258, wherein theCourt found that the sovereign was not a "person" within the meaning of the Norris-La Guardia Act.Noting that Congress had successively extended the term to includepartnerships and corporations, and then associations under that act, the Court concludedthat "The absence of any comparable provision extending the term to sovereign govern-ments implies that Congress did not desire the term to extend to them." LOCAL UNION NO. 313447submit that this Board should continue to effectuate the congressionalpurpose in excluding governmental agencies from the definition of"person" in Section 2 (1) of the Act, as set forth in theSchneiderandSpryscases.Certainly, the Supreme Court has not, in the "piggy-back" case, told us to do otherwise.By continuing to adhere fully tothe principles set forth in those cases, this Board can avoid the seriouscontradictions in the administrative process which would arise by treat-ing governmentalagencies as "persons" under the Act, a result whichneither the Congress by enacting the statute nor the Supreme Courtin the "piggy-back" case intended. I would therefore sustain the TrialExaminer's dismissal of the allegations in the complaint insofar asthey relate to the County.APPENDIXNOTICE TO ALL AIEâIBERS OFLOCAL UNION No. 313,INTERNATIONALBROTHERHOOD OF ELECTRICALENGINEERS,AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby give notice that :WE WILL NOT induce or encourage the employees of any em-ployer to engage in a strike or concerted refusal in the course oftheir employment to transport or otherwise handle or work ongoods, articles, materials, or commodities or to perform servicesfor their respective employers where objects thereof are to forceor require any employer or person to cease doing business with anyother person, or to force or require Peter D. Furness, trading asPeter D. Furness Electric Company, to recognizeus asthe rep-resentative of his employees unless and until we have been certi-fied as such representative in accordance with the provisions ofSection 9 of the National Labor Relations Act.LOCAL UNION No. 313, INTERNATIONALBROTHERHOOD OF ELECTRICAL WORK-ERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpona charge and amended chargesduly filed by Peter D.Furness and Paul R.Rinard,attorney,on behalf of the PeterD. Furness Electric Co., herein calledFurness,theGeneral Counsel oftheNationalLaborRelations Board by the Re-gional Directorfor theFourth Region(Philadelphia,Pennsylvania),issued a com-plaint dated June19, 1955,against LocalUnion No.313, International Brotherhoodof ElectricalWorkers, AFL, herein called alternativelytheRespondent and the 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, alleging that the Respondent engaged in unfair labor practices affecting com-merce within the meaning of-Section 8, subsection (b) (4) (A) and (b) (4) (B)and Section 2, subsection (6) and (7) of the National Labor Relations Act, 61 Stat.136, herein called the Act.With respect to the unfair labor practices, the complaint as amended at the hear-ing, alleged in substance that since on or about February 2, 1955, and thereafteruntil June 24, 1955, Respondent through its officers, agents, representatives, andmembers engaged in and by picketing, appeals, and other means, induced and en-couraged employees of various transportation firms, and of W. D. Haddock Con-struction Company, Inc., herein called Haddock, and of Bateson, Inc., herein calledBateson, and of their respective subcontractors, suppliers, material men, and subcon-tractors of these firms to engage in a strike or concerted refusal in the course oftheir employment to use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials or commodities, or to perform any services,objects thereof being (a) to force and require Haddock and Bateson to cease doingbusiness with the County of New Castle, Delaware, herein called the County; (b) toforce and require the County to cease doing business with Furness; (c) to force andrequire transportation firms, subcontractors, suppliers and material men to cease doingbusiness with Haddock and Bateson; (d) to force and require transportation firmsand subcontractors to cease doing business with the respective suppliers, materialmen, and subcontractors of Haddock and Bateson; and (e) to force and requireFurness to recognize or bargain with Respondent as the representative of employeesof Furness when Respondent has not been certified as such representative under theprovisions of Section 9 of the Act.The Respondent in its duly filed answer and amended answer denied generally allallegations of the complaint attributing to it the commission of unfair labor practices.Pursuant to notice a hearing was held at Wilmington, Delaware, on August 29,September 21, 22, 23, October 3 and 4, 1955, before Sidney Lindner, the Trial Ex-aminer duly designated by the Chief Trial Examiner.All parties were representedby counsel and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the outsetof the hearing, counsel for the Respondent moved to dismiss the complaint as amendedon the following grounds: (1) The complaint as amended fails to state a claimagainst the Respondent upon which relief can be granted; (2) the Board has nojurisdiction over labor disputes involving New Castle County, a political subdivisionof the State of Delaware; and (3) Haddock and Bateson are not parties to the chargeagainst Respondent, have not complained of any acts of the Respondent, and areerroneously included as parties complainant.Counsel for the parties argued ex-tensively on the motion.The motion was granted only to the extent that the amendedcomplaint alleges that the Respondent engaged in unfair labor practices within themeaning of Section 8 (b) (4) (A) of the Act by inducing and encouraging employeesof various transportation firms, of Haddock, Bateson, their respective subcontractors,suppliers,material men, and subcontractors of these firms to engage in a strike orconcerted refusal in the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles, materials, or com-modities, or to perform any services with an object of (a) forcing and requiringHaddock and Bateson to cease doing business with the County and (b) forcing andrequiring the County to cease doing business with Furness.SeeSprys Electric Com-pany,104 NLRB 1128;Al J. Schneider Company, Inc.,87 NLRB 99, 89 NLRB 221.See alsoPasco-Kennewick Building and Construction Trades Council (Cisco Con-structionCompany),111NLRB 1255, footnotes 4 and 17. In all other respectsthe motion to dismiss the amended complaint was denied.A motion made by theRespondent at the close of the General Counsel's case to dismiss the case for in-sufficiency of proof was denied with leave to the Respondent to renew upon the entirerecord at the end of the case.Upon renewal, ruling on the motion was reserved.The motion is now disposed of in accordance with the findings of fact and conclusionsof law made below. Opportunity was afforded all parties to argue orally upon therecord at the close of the case, and -to file briefs and proposed findings and conclu-sions.The General Counsel argued orally at the hearing and briefs were filed bythe parties on November 28, 1955, which have been duly considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONThe County of New Castle, Delaware, is the owner and operator of the New CastleCounty Airport (herein called the Airport).The Countyleasesspace andfacilities LOCAL UNION NO. 313449at the Airport to the United States Air Force, the Delaware Air National Guard,American Airlines, Eastern Airlines, Allegheny Airlines, and Atlantic Aviation Serv-ice, Inc.The United States Air Force and the Delaware Air National Guard main-tain regular garrisons at the Airport.These are established for national defensepurposes.The airlines are engaged in the transportation of passengers and freightin interstate and foreign commerce.AtlanticAviation Service, Inc., supplies theairlines with fuel and performs the necessary maintenance work on the airlines' equip-ment.In December 1954, the New Castle County Airport Commission (hereincalled the Airport Commission) a body consisting of three members, appointedby the New Castle County Levy Court, undertook to erect a new passenger terminalbuilding at the Airport at an estimated cost of $600,000. In connection therewithand on or about December 7, 1954, the Airport Commission awarded contracts toW. D. Haddock Construction Company, Inc., in the sum of $297,450 for generalconstruction, to Bateson, Inc., in the sum of $116,274 for plumbing and heating workand to Peter D. Furness, an individual trading as Peter D. Furness Electric Co , theCharging Party herein in the sum of $38,215 for electrical work.The work calledfor in the above-noted contracts was to be performed within a period of 250 daysfrom the date of the contract awards.Furness at all times material herein main-tained an office and principal place of business at Wilmington, Delaware, where heengaged in performing maintenance and new construction electrical work.In determining whether the Board will assert jurisdiction in cases in which sec-ondary boycotts are alleged, consideration is given not only to the operations of theprimary employer, but also the operations of any secondary employers to the extentthat the latter are affected by the conduct involved.SeeTruck Drivers Local Union649 (Jamestown Builders Exchange, Inc.),93 NLRB 386;McAllister Transfer Inc.,110 NLRB 1769.Moreover, the Airport, in great part, is concerned with the na-tional defense.The record reveals further that upon completion of the new pas-senger terminal building, the structure now used as a terminal for passengers is to beturned over to the Delaware Air National Guard for defense purposes.Upon the foregoing, and in conformity with the Board's jurisdictional policy, I findthat it will effectuate the policies of the Act to assert jurisdiction in this proceeding.H. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 313, International Brotherhood of Electrical Workers, AFL, isa labor organization within the meaning of Section 2 (5) of the Act.HI. THE UNFAIR LABOR PRACTICESBackgroundSometimeprior to November 1954, the Airport Commission drafted plans andspecifications for the construction of a new passenger terminal building at the NewCastle County Airport.The plans and specifications were advertised in the Wilming-ton,Delaware, newspapers and were available for inspection to the general public.The sealed bids submitted by the various firms competing for the constructioncontracts were opened on November 30, 1954, and public announcement was madethat the lowest bids were submitted by the W. D. Haddock Construction Company,Inc., for general construction;Bateson,Inc., for plumbing, heating, air conditioning,and ventilating; and Peter D. Furness Electrical Co., for the electrical work.TheAirport Commission scheduled another meeting for December 2, 1954, for thepurpose of formally accepting and awarding the construction contracts to the lowbidders.Shortly thereafter Airport Manager G. Edwin Petro received a telephonecall from Henry Rogers, financial secretary and assistant business agent of theRespondent, requesting an audience with the Airport Commission before a decisionwas made on the bids for the construction work. Petro advised Rogers of the meet-ing tobe held on December 2, and told him he was welcome to attend.At the December 2 Airport Commission meeting there was in attendance thethree commissionmembers, its counsel, Petro, Rogers, Samuel Smith, president oftheWilmington Building Trades Council, and William Narvel, business agent of thePipefittersUnion and a member of the Wilmington Building Trades Council.Ageneral discussionregarding the construction bids took place.Rogers told theAirport Commission that it should be aware that Furness did not maintain a unionshop whereas Haddock andBatesonperformed their work with union labor.TheCommission was then informed by the labor representatives present "that therewas a great possibility of trouble developing on the work" if the award for theelectrical work was given to Furness.Rogers suggested that some technicality might423784-57-vol 117-30 450DECISIONSOF NATIONALLABOR RELATIONS BOARDbe found which would enable the Airport Commission to throw out the Furness lowbid, and award the contract for the electrical work to the next lowest bidder theFoley Electric Co., a union contractor, whose bid was approximately $500 morethan Furness.There was some further discussion regarding "trouble" that might be caused onthe job.Rogers, Smith, and Narvel took the position that Furness would cause the"trouble" if his men were on the job.The Airport Commission noted its disagree-ment and stated that since Furness "had a perfect right" to perform the work calledfor in the bid and was qualified to do the work, it was unable to see how Furnesscould cause any "trouble."Rogers, Smith, and Narvel then left the meeting.The Airport Commission went back into regular session, accepted the low bidsof Haddock, Bateson, and Furness and made such recommendation to the NewCastle County Levy Court, which body later formally approved the Airport Com-mission action on the low bids.On December 13, 1954, there was a ground-breaking ceremony at the Airport.That afternoon the contractors and subcontractors brought their mechanical equip-ment into the site of the new passenger terminal building.On December 14, 1954,the job was physically started.The construction contracts provided that the job wasto be completed in 250 calendar days from the start of construction.Haddock subcontracted with the Johnson-Dunn Company to do the site clearance,excavation, and grading work, and with Talley and Hurst for installation of concretefoundations and footings.From December 14, 1954, until February 1, 1955, there were working at theconstructionsiteat the Airport, carpenters and laborers in the employ of Haddock,carpenters, laborers, cement finishers, and truckdrivers in the employ of Talley andHurst, and operating engineers and laborers in the employ of Johnson-Dunn.iThese men did the excavation work and were preparing the job site for concretefootings, the base of the steel and masonry structure.As of February 1, 1955,approximately 40 percent of the concrete footings had been poured.George Alls, vice president of Bateson, testified that his firm has collective bar-gaining agreements with Local 26 of the Plumbers Union, A. F. of L., Local 80 of theSteamfitters Union, A. F. of L., and the A. F. of L. Laborers Union and that it employsmembers of said unionsShortly after the construction was started on the passengerterminal building at the Airport, Bateson's employees ran a temporary water line onto the construction site and did some work on a heater box. In January 1955 theystarted placing sewer lines in the basement and finished this phase of the work on orabout February 1, 1955. It then had to wait for construction to progress furtherbefore it could go into the building again and proceed with its work. It had by nomeans yet completed its contract.Furness testified that from the time construction work started at the new passengerterminal building site at the Airport until February 1, 1955, his employees workedon temporary electrical installations only 2 days.Thus on December 17, 1954,2 men working 8 hours each installed a meter on a pole and on December 27, 1954,2 men working 6 hours each installed temporary lighting in 2 construction shanties.Picketing at the Airport Construction SiteFurness, as noted above, is an electrical contractor engaged in the installation ofnew construction electrical work and in maintenance work.The Company hasoffices and warehouses located at 623 and 624 West Ninth Street, a main thorough-fare in Wilmington, Delaware, and at the Wilmington Merchandise Mart.The tele-phone numbers of the offices and warehouses are listed in the telephone directory.Furness testified that in January and February 1955 there were in his employ 33electricians and apprentices.About half of the men were engaged in "heavy"construction 2 and reported to the office and warehouse at the Wilmington Merchan-IHaddock and Talley and Hurstwere membersof the Allied ConstructionIndustries ofDelaware, Inc , a trade associationThe latter organization acted as negotiation agentfor its members and was signatory to collective-bargaining contracts with the variousAmerican Federation of Labor Craft Unions and Laborers UnionHaddock and CharlesMaxwell, construction superintendent for Talley and Hurst, testified that all of theiremployees who were engaged in some phase of constructionwere membersof either anA F of L Craft or Laborers Union. The record does not reveal whether Johnson-Dunn was a member of Allied Construction Industries of Delaware, Inc., or whether itwas in contractual relations with the A. F of L Craft and Laborers Unions.3Furnessstated that by "heavy" construction he meant electrical work beinginstalledin plants or factories where heavy tools and materials were used,as distinguished from LOCAL UNION NO. 313451diceMart where theywere assignedby Furness' construction superintendent to jobs,or if they were working on a job they would load their trucks with tools andequipmentand proceed to the job.The other employees were assigned to jobsfrom the West Ninth Street office and warehouse.Furness testified that fromin orabout February 1, 1955, to June 1955 his Com-pany was working on approximately 50 jobs, 80 percent of which were commercialjobs and project housing jobs wheremorethan 1 or 2 men were assigned to performthe work.Thus for example an average of 3 or 4 employees worked daily for2 months from February 1955 in a building in the rocket storage area at the NewCastle County Airport.This area was located off Bassin Road, the north boundaryof the Airport, abouta miledistant from the new passenger terminal building site.At about the same time Furness had men working at still another site at the Airport,the officers lounge and pilots change room.About 15 employees were used dailyduring February 1955 in finishing the east wing of the Wilmington Merchandise Mart.An additional number of employees were working on the Woodland DevelopmentHousing Project,a job comparablein size,money wise, so far as the electrical workwas concerned, with the new passenger terminal building job.As heretofore noted, Furness' men worked on the new passenger terminal buildingjob on 2 days, December 17 and 27, 1954.John Pierce, business manager of the Respondent Union, testified that the matterof settingup picket lines for purposes of organization had been discussed withinthe Union since about June 1954. The reasons for the organizational drive in orabout February 1955, Pierce testified were (1) the lack of public work awardedto union contractors by State agencies and (2) the loss of commercial constructionwork to nonunion contractors.With respect to the latter reason, John Pierce testi-fied that Furness was the largest of the nonunion contractors and prior to the airportjob, he did the electrical work on the Wilmington Merchandise Mart and the Brandy-wine Raceway, which were considered large electrical contracts.The decisionto commence picketing at the airport new passengerterminalbuilding site on Feb-ruary 2, 1955, was made about a week prior thereto.John Pierce did not speak with Furness aboutsigning a unioncontract before theRespondent set up its picket line.Furness testified that neither John Pierce norany union representatives ever asked for permission to talk to his employees aboutjoining the Union or was he ever asked for a list of electricians in his employ.TheRespondent Union has never been certified by the Board as the representative ofFurness' employees under the provisions of Section 9 of the Act.As noted above, in accordance with its decision previously made the RespondentUnion on the morning of February 2, 1955, set up a picket line in charge ofAssistantBusinessManager Rogers on a dirt road at right angles to the DuPontBoulevard, the only entrance to the new passenger building construction site .3The pickets carried printed signs as follows:This Job Is Being Picketed byL.U.3131.B E. W. A. F. L.For The Purpose Of AuthorizationWORKERSYour Boss Is OrganizedDoctors And Lawyers Are OrganizedWhy Not You?You Can't Bargain By Yourself . . . Join Your Craft Union NowSee The Picket For Authorization CardOrganize And Have SecurityRogers testified that each picket was given an envelope containing mimeographedinstructions for pickets organizing,4 throwaway circulars,5 and authorization cards Bthe electrical work the Company did in houses and stores. The new passenger terminalbuilding job was classified as "heavy" construction.aWhile there is some testimony in the record that the construction site could have beenreached by going through other entrances on the airport property, Petro testified thatthe job specifications denoted the new passenger terminal building work area, and de-scribed the entrance where the picketing took place as the only access to and from thejob site, and I so find4The mimeographed sheet had the following instructions for pickets1Walk as close to the curb as possible2Be careful not to block the sidewalk orcrowd pedestrians3Keep moving at all times while picketingDo not stand still,loiter or congregate in groupsDo not remain in front of premises being picketed 452DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich were to be handed out to anyone who approached the picket line and askedfor an authorization card.During the night before the picketing began, the Wilmington area suffered a heavysnowstorm, some 4 or 5 inches, with the result that on the morning of February 2onlyMathew Andrews, carpenter foreman for Talley and Hurst reported at theAirport job site.Andrews testified that upon arriving in his truck he found thegate locked,7and the entrance being picketed by two men.He inquired of thepickets when "all this happened," and they replied "this morning."He thereuponturned around, got into his truck and drove to the Talley and Hurst office inWilmington where he reported to Charles Maxwell, superintendent of constructionfor Talley and Hurst.Andrews was assigned to other work that day and thereafterwhile the picketing continued.Andrews, although a supervisory employee withTalley and Hurst, is a member of Local 626, United Brotherhood of Carpentersand Joiners of America,and his position is covered by the collective-bargainingcontract between the Union and Allied Construction Industries of Delaware, Inc.Picketingby theRespondent Union was continuous at the entrance to the newpassenger terminal building site at the Airport,6 days a week, then 5 days aweek during the regular working hours of the day from February 2, 1955, to June24, 1955.On June 23,1955, a stipulation was entered into and filed in the UnitedStates District Court foi the District of Delaware and approved by the Court on June24, 1955, providing that pending final adjudication by the Board, the RespondentUnion, its officers,agents, representatives,servants,employees,attorneys and allwhen on leave or off duty. 4 Do not block or obstruct any entrances to the em-ployer's premises5Do not interfeie in any way with persons going into or comingout of such entrances0Be courteous and polite at all times to all persons7No rough stuff-no threats-no tough language, no violence. If others engagein such conduct and disturb you, call the police but do not get involved in an argu-ment.8Do not talk if persons try to draw you into a conversationRefer toUnion Offlceis for answers to their questions9.Do not interfere with, block or at-tempt to stop any deliveriesDo not threaten any member with union fines or disci-pline, if he should cross the picket line.Merely let such persons see your sign thenlet that person make up his own mind about crossing picket lines. 10. At all timesspeak in noinial voice, never shout, yell or create a local disturbance.Rememberwe want this line to be peaceful.We believe we can gain our purposes here only bywinning support and iespectThei efore,at all timesconduct yourself quietly, orderlyand as a gentleman.5 The circular readWHAT CHURCHES SAY .ABOUT UNIONS:BAPTIST :,We recognize the right of labor to organize and to engage in collective bargainingto the end that labor may have a fair and living wage, such as will provide notonly for the necessities of life, but for recreation, pleasure and culture.(Soutlc-ern Baptist Convention.)CATHOLICLaboi can have no more effective voice as long as it is unorganized.To protectits rights it must be free to bargain collectively through its own chosen repre-sentativesPiesent circumstances render more pressing and more imperious theOBLIGATIONS for workers to loin unionsPope Pius XII.LUTHERAN.,It is the right of every man to organize with his fellow workers for collectivebargaining through representatives of his own free choice.Boardof Social Mis-sionsof United Luthei an Chur ch.PRESBYTERIANThe iight of labor to organize and to bargain collectively with employersis clearlyan inalienable right in a democracy and has been recognized by our government.Synod, Presbytei ian Church of U S.LOCAL UNION 313, I. B. E WJOIN YOUR CRAFT UNION NOW !°The authoiization card was in blank and authorized the American Federation of Laborand all affiliated organizations to represent the signer of the card for purposes of collec-tive bargaining'The entrance to the job site which was being picketed was a dirt road blocked off bya gate, which was locked during nonworking hours.Keys to unlock the gate were in thepossession of Haddock's superintendent and Gilbert Pierce, county construction inspectorat the Airport job site LOCAL UNION NO. 313453members or other persons acting in concert or participation with it, will not picketthe construction site of the new passenger terminal building at the New CastleCounty Airport.No work was done by any of the contractors or subcontractors during the periodof picketing.W. Albert Haddock,president of Haddock Construction Co., testified that onFebruary 2,1955,he was informed by his construction superintendent stationed atthe Airport construction site, that a picket line had been placed on the job. It appearsthat the construction superintendent was the only Haddock employee who reportedfor work at the Airport construction site that day.Haddock testified further thatsubsequent to February 2 and until June 24,1955, he did not assign any of his em-ployees to the new passenger terminal building construction job.Haddock ex-plained that his employees were members of unions and that his company had con-tractswith such unions containing"picket line clauses," therefore the employeeswere not told to report to work at the Airport construction job .8Maxwell testified that Talley and Hurst employees were not sent out to the Air-port construction job during the period of picketing for the same reasons givenpreviously by Haddock.Ails testified that on three occasions while the picketing was in progress,he foundthat he had to have some materials which were on the Airport construction site, foruse on other jobs.Alls spoke to the business agents of either Local 26, PlumbersUnion,or Local 80,SteamfittersUnion,and obtained permission to go on theconstruction site.He then sent a Bateson employee to remove such materials.Allstestified further that no other employees were sent to the Airport job or requested toreport for work there during the period of picketing.Accompanying Activities at the Airport Construction Site During the PicketingAs previously noted, Mathew Andrews,carpenter foreman for Talley and Hurst,reported to the job on the morning of February 2, but refused to cross the picketlines and instead went to the Talley and Hurst office in Wilmington.It does notappear from the record that any of Talley and Hurst's carpenters or laborers who hadworked at the Airport job on February 1, or for that matter employees of the othercontractors and subcontractors, reported to the job on February 2.10On February 9, Frank Sharp,a truckdriver for Kramer Bros. Freight Lines, Inc.,and a member of Local 107, Teamsters Union,had on his truck a batch of plumbingsupplies consigned to the Hajoca Corp.,care of Bateson, Inc., at the new passengerterminal building construction site.Sharp testified that he did not know the locationof the construction site and drove his truck into the entrance used by the AtlanticAviation Service.liHe walked across the field to a construction shanty where hetold an unidentified person, who represented himself as the "superintendent,"that hehad a delivery of "some Hajoca stuff."Sharp testified he was told there was a strikegoing on and that there was picketing at the next driveway south.The personto whom Sharp spoke then made a telephone call and instructed Sharp to make hisdelivery to the Hajoca warehouse in Wilmington,which he did. Sharp testified fur-ther that he would not have made the delivery to the construction site while a strike8 The collective-bargaining contract between Local 626, United Brotherhood of Car-penters and Joiners of America, and Allied Constiuction Industries of Delaware, Inc.,contained the following clauseArticle XIII,Assistance to other unions,this agreement does not deny to the Unionor its representatives any rights which may be permitted to them under existing lawsto render assistance to other labor organizations by removal of its members from jobswhen necessary and proper to protect the interests and security of such labor organ-izationsNo removal shall take place,however, until after 24 hours'notice is firstgiven to the manager of the Allied Construction Industries of Delaware, IncNothing in this Agreement shall be construed as requiring a member of the Unionto cross a picket line.Similarly the collective-bargaining contract between Locals 199, and 847, InternationalHod Carriers,Building and Common Laborers Union of America and Allied ConstructionIndustries of Delaware,Inc , in its ArticleXIII labeled"Assistance to other unions"contained language practically identical with the clause set out above except that itomitted the second paragraph9Andrews testified that his union instructed its membership to recognize picket lines.10 It will be recalled that the Wilmington area had 4 to 5 inches of snow during thenight preceding the setting up of the picket line12This entrance is just north of the construction site entrance which was being picketed. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas in progress.He admitted however that he never drove his truck down tothe construction entrance nor did he see any of the pickets.On or about February 13 the H. O. Kline Transfer Company attempted a deliveryof merchandise to Bateson at the new passenger terminal building constructionsite.William Stewart testified that he had completed a delivery north of theconstruction site and proceeded south on the highway to the Airport construction siteentrance.He was about to turn his truck into the entrance when he saw a picket.Instead of going into the construction site entrance, Stewart continued on the high-way to the next crossover and returned to Wilmington where he made other deliveries.Upon his return to the Kline terminal that evening, Stewart told Kline there was astrike in progress at the Airport construction site and he "did not bother going in withthe freight."Kline testified that after Stewart reported the picketing at the Airport constructionsite, he did not request his drivers to attempt any other deliveries there.Kline testi-fied further that the shipment consigned to Bateson which Stewart returned to the ter-minal, as well as several other shipments consigned to Bateson thereafter during theperiod of nicketing, were delivered to Bateson's warehouse in Wilmington.Harry Simmons, a truckdriver employed by the Hermann Forwarding Company,and a member of Local 470, Teamsters Union in Philadelphia, Pennsylvania, testifiedthat on or about February 25, he left the Philadelphia terminal of his employer with atruckload of merchandise to be delivered in the Wilmington, Delaware, area. In-cluded in his deliveries was one consisting of 15 lengths of copper tubing consignedto Bateson at the new passenger terminal building at the Airport.Simmons testified that he was driving his truck north on the DuPont Boulevard,the main highway which bounds the Airport on the east. when he saw the pickets at theconstruction site entrarce.12Since he had another delivery to make to Atlantic Avi-ation Service he drove into the road leading to the Atlantic hangar and completedhis delivery there.Simmons testified further that since he saw the picket line and because of a "rule"of his Union not to cross the picket line. he did not make the delivery to Bateson atthe Airport construction job site but instead sought out Gilbert Pierce to obtain in-strnctions regarding the disposition of Bateson's consignment.Simmons also testified that Gilbert Pierce made a telephone call to Bateson afterwhich Simmons noted on his delivery receipt "pickets on job ship to shop Mondayacross from Sears Roebuck." Simmons then returned to the Philadelphia terminalwith the merchandise and on the following Monday delivered it to Bateson's ware-house in Wilmington.Allied Steel Products Corp., herein called Allied, had a contract with Haddockto supply, fabricate, and erect the structural steel for the new passenger terminalbuilding.John Sheehan, general manager of the Newport Division of Allied, testified thathe had arranged with S. A. Lindstrom of Lansdowne, Pennsylvania, for the deliveryof a mobile crane to the Airport construction site on the morning of March 7.Sheehan explained that the crane was to be used to pick up steel from Allied truckson the job site and place it in position to be erected by Allied's employees.13Edwin Nordaby, an oiler in the employ of Lindstrom and a member of Local542 A, Tnternational Union of Operating Engineers, testified that on Sunday evening,March 6, he received a telephone call at his home in Camden, New Jersey, fromLindstrom and was instructed to deliver a mobile crane to the Airport constructionjob.In the course of conversation with his employer, Nordaby mentioned that thelast time he and Edward O'Connor, a crane engineer in Lindstrom's employ, passedthe Airport constructionsite14 there was a strike in progress.Nordabv was toldthe strike was settled and to deliver the crane to the Airport construction site onthe mornine of March 7. In accordance with his superior's instructions, Nordabyleft the Lindstrom plant in Lansdowne, Pennsylvania, at 6 a. m with a mobile crane.Nordabv testified that upon approaching the Airport construction site area be-tween 7:45 and 8 a. m. he saw several cars parked and some men standing at theentrance to the new passenger terminal building construction site.Accordingly,is Simmonsalso testified that he had seen the picketline since it was set up because hemade nrevions deliveries to Atlantic Aviation 'Service in the Airport and drovehis truckpast this snot on numerous occasions.is Sheehan also testified that prior to March 7 he did not send eithersteel or employeesto the Airport construction job site because of the picket line.14Nordabv testified that prior to this date he and O'Connor were workingon a job inBrookside Park, located southwest of the Airport and they saw the picketline when theypassed by. LOCAL UNION NO. 313455Nordaby parked the crane on the shoulder of the road south of the entrance whichleads to the Atlantic hangar.As Nordaby was walking down the road toward theconstruction site entrance he was met by O'Connor,15 who advised Nordaby that thestrike was still on and suggested that they call their office in Lansdowne.Nordaby and O'Connor crossed the highway where Nordaby spoke to his officefrom a telephone booth.Nordaby testified that his superior instructed him tocontact Allied's management officials and determine what they wanted done withthe crane.Upon leaving the phone booth, Nordaby and O'Connor were accostedby several unidentified men in an automobile who asked what they were going todo.16They replied that they intended to get in touch with Allied and the unidenti-fied men volunteered to drive them there.En route to Allied's office the menmentioned they were Teamsters Union members and inquired if Nordaby andO'Connor were also members of a teamsters union. They answered that they weremembers of the Operating Engineers Union in Philadelphia.Nordaby admittedthat none of the men said anything about not taking the crane into the Airportconstruction site.After some travelling back and forth between the Airport and Allied's office,Nordaby and O'Connor met Sheehan and told him they would respect the picketline.The crane was thereafter moved by Nordaby and O'Connor to Allied's yardand the following day returned by them to Lansdowne. The crane was not deliveredto the Airport construction site during the picketing.Clarence Jackson, a truckdriver employed by Talley and Hurst, testified that inor about the second week of March, Superintendent Maxwell told him to go to theAirport construction job to remove some wheelbarrows and tools. Jackson arrivedat the Airport in a Talley and Hurst truck at about 11 a. m. and parked on thesouth side of the entrance leading into the construction site.Jackson testified that a station wagon containing several men and with picketsigns on the windows was parked across the entrance road.As he approached theentrance road, two men came out of the station wagon. Jackson asked the men ifhe could enter the construction site to pick up some tools belonging to his employer.Jackson was told "well, you might go in, but we advise you not to." Jackson did notenter the construction site and returned to his employer's office where he reportedthe incident to Maxwell.On the second occasion, 9 or 10 days later, Jackson was again told by Maxwellto obtain some tools at the Airport construction site for use on another job. Jacksontestified that he drove the company truck and parked it on the shoulder of theroad to the south of the entrance road.He walked to the entrance road wherethere were two men wearing picket signs. Jackson told the'men that he wanted toobtain some tools from the construction site which were needed by Talley andHurst on another job. Jackson was told by the men that they were on picket dutyand that he was not allowed to go in.He returned to his employer's office withoutthe tools.Maxwell corroborated Jackson's testimony that he instructed him to go to theAirport construction site on two occasions to obtain tools and that he (Jackson)reported that he was unable to gain entrance to the construction site because of thepickets.Maxwell testified that after Jackson returned to the office the second time withoutthe tools, he made a telephone call to the Respondent's office and asked for JohnPierce.He was told that John Pierce was not in and was asked his business.Maxwell told this person that he wanted to get some tools from the Airport con-struction site.Maxwell was asked "Are you going to do any work in there?" Uponhis negative reply, Maxwell was given permission to get the tools.He was instructed,however, that no work was to be performed at the Airport construction site.Maxwell testified that after the telephone conversation he drove Talley andHurst's pickup truck to the Airport.At the entrance road to the construction site hefound a couple of men wearing picket signs.The pickets asked Maxwell what heIsO'Connor testified that upon instructions from his employer to report for work on thecrane at the Airport construction site on March 7, he drove in his private car from hisHeparked his car in the vicinity of the picket line and while passing the time of day withthe pickets mentioned that he was waiting for the crane which was to he delivered thereand which was to be used to unload steel. The pickets did not say anything to O'Connor.'O'Connor testified that he recognized the car as one he had seen parked in the picketareaHe also stated that he saw the occupants of the car on the shoulder of the roadnear the picket line, but that they were not the men carrying picket signs 456DECISIONSOF NATIONALLABOR RELATIONS BOARDwanted.He replied that he talked"to their office"and wanted to remove sometools.He then drove in, loaded the tools on his truck, and took them to another job.Jackson was employed by Talley and Hurst for 4 years.He testified also thathe was a member of Local 199, International Hod Carriers&Common Laborers'Union,AFL, for approximately 4 years.The Respondent in an effort to impeachJackson's testimony adduced testimony from William Park,business agent of Local199, that Jackson was not a member of the Laborers Union. On cross-examinationPark admitted that Jackson had been a member of the Union but was suspendedeither in February or March 1955 for nonpayment of dues. It was also developedthat Jackson had been suspended from the Union on previous occasions for thesame reason,but that then"he pays up his dues and is reinstated."Although there is some variance in Jackson's testimony regarding his status as aunion member at the time of the hearing, a consideration of his testimony as awhole, which was complete and straightforward,convinces me that'his testimonyisworthy of credit,and I so find.Sometime between May 27 and June 6, George Rennick, assistant manager oftheWilmington terminal of the Adley Express Co., assigned a truckdriver,WilliamHarris,to deliver a shipment of building hardware to Haddock at the Airportconstruction site.Harris testified that he recalled the assignment,that it was included in a stack ofdelivery receipts handed him by Rennick.Harris testified further that he hadanother delivery to make at the Airport which he completed and it was then thathe became aware of the delivery to Haddock.Not knowing where the constructioncompany was located he inquired at the terminal building and was told that it wasthe new construction site on the highway and that the strike was still in progressthere.Harris then returned the shipment to the terminal and it was subsequentlydelivered to Haddock's office.Harris also testified that while driving the Adleytruck he went by the Airport construction site every day and saw 'the picket line.He stated that in view of his personal knowledge of the picket line, the fact that herecognized the pickets as "a brother"and would not cross the picket line,and sincehe was told that the strike was still on he decided not to deliver the shipment toHaddock at the Airport construction site.While the picketing was going on several meetings were held with a view towardsettling the dispute.Thus on February 4, Gilbert Pierce at the behest of MichaelPoppity, attorney for the New Castle County Levy Court, met with John Piercein the latter'soffice.They talked about the job in general and Gilbert Pierceinquired if John Pierce could work out "some sort of agreement"with Furness.John Pierce replied,"There was nothing he could do-that the picket line wouldhave to stay."They discussed the fact that Furness had done some temporaryelectrical installation in the construction shanties,that no further electrical workwas being done in the building at this time,and that as a matter of fact no electricalwork would be done until after the steel structure was erected. John Piercecommented that in his view since some temporary electrical work had been com-pleted,"that constituted[Furness]had started his contract."GilbertPierceremarked that Respondent could have held off its picketing until the constructionwas further advanced and John Pierce said "his timing was just right "On April 8, Haddock held a meeting in his office attended by Furness, JohnPierce, and Smith.Haddock told the group that he, as well as his suppliers, werebeing hurt by the strike, that steel for the structure was tied up and could not bedelivered to the construction site, and that he was anxious to get the entire matterstraightened out.Furness remarked that he was glad to sit in on the meeting, thatif in any way he had caused hardship to anybody in this matter he regretted it, butthat he was merely pursuing his rights in bidding on the Airport construction joband in making plans to proceed with it.Haddock suggested to Furness that JohnPierce be given the floor to present the Union's side of the story and the advantagesthatmight accrue to Furness if he could see his way to sign a contract with theRespondent.John Pierce then explained that he had felt for a long time the need in hisorganization for a company like Furness'which did a good percentage of housedevelopment work; that Respondent could probably work out ways and meanswhereby Furness would not be subject to all of the union regulations;but that it wasto be clearly understood that Furness would not be able to intermingle his crews,and certain crews would have to be kept on house development or project work.John Pierce also mentioned that Furness might be able to form the nucleus of"this new house wiring organization"and that he would have no more trouble onunion jobs.Haddock joined John Pierce in expressing the thought"that it wouldbe an excellent idea" and it would be to Furness' advantage if he signed up with the LOCAL UNION NO. 313457Respondent.Furness asked Pierce about the difference between the original con-tract which some electrical contractors had signed,and the letter of intent whichotherswere bound by. John Pierce explained the difference. Furness told thegroup that there were several questions concerning his employees as well as hiscustomers which had to be cleared up before he would enter into a contract withtheRespondent.He indicated his willingness to give the matter further study.The following morning a photostatic copy of the contract was delivered to Furness'office, which he kept over the weekend.Upon returning to his office on Monday,Furness spoke to John Pierce and told him he could not enter into a contract withthe Respondent.No further meetings were held.As noted heretofore, no workon the new passenger terminal building was done during the picketing. It wascommenced again on June 24 after the Respondent entered into a stipulation filedin the United States District Court for the District of Delaware that it would notpicket the Airport construction site of the new passenger terminal building pendingfinal adjudication by the Board of this matter.Analysis and ConclusionsSection8 (b) (4) (A)and (B)make it an unfair labor practice for a labororganization or its agentsto engage in, or to induce or encourage the employees of any employer toengage in,a strike or a concerted refusal in the course of their employment touse, manufacture, process, transport, or otherwise handle or work on any goods,articles,materials, or commodities or to perform any services, where an objectthereof is: (A) forcing or requiring any employer or self-employed person tojoin any labor or employer organization or any employer or other person tocease using, selling, handling, transporting, or otherwise dealing in the productsof any other producer,processor,or manufacturer,or to cease doing businesswith any other person; (B) forcing or requiring any other employer to recognizeor bargain with a labor organization as the representative of his employeesunless such labor organization has been certified as the representative of suchemployees under the provisions of section 9.The amended complaint alleges in relevant part that from on or about February2, 1955, and thereafter until June 24, 1955, Respondent-engaged in and by pick-eting-induced and encouraged employees of various transportation firms, and ofHaddock, Bateson, their respective subcontractors,suppliers,materialmen, andsubcontractors of these firms to engage in a strike or concerted refusal in thecourse of their employment to use, manufacture,process, transport or otherwisehandle or work on any goods, articles, materials, or commodities, or to perform anyserviceswith an object of-forcing and requiring transportation firms, subcon-tractors,suppliers,and material men to cease doing business with Haddock andBateson, and-forcing and requiring transportation firms and subcontractors tocease doing business with the respective suppliers,material men, and subcontractorsof Haddock and Bateson, and with the further object of-forcing and requiringFurness to recognize or bargain with Respondent as the representative of his em-ployees when Respondent was not certified as the representative of such employeesunder Section 9 of the Act.The Respondent among other contentions set forth in its brief argues that itspicketing activities at the Airport construction site were established for the purposeof organizing the employees of Furness.The fact that the picketing was labeled by the Respondent as "organizational" isnot dispositive of the issues in this proceeding.Cases are not decided by symbols.The record fully establishes in my opinion that the picketing at the Airport con-struction site was conducted to put pressure on transportation firms, subcontractors,suppliers,and material men to cease doing business with Haddock and Bateson,the ultimate object being to force and require Furness to recognize or bargain withRespondent Union as the representative of his employees although it was not certifiedunder Section 9 of the Act.Itwill be recalled that in November 1954, the Respondent Union cautioned theAirport Commission that "there was a great possibility of trouble developing on thework" if the electrical contract was awarded to Furness.At the same time it calledtheAirport Commission'sattention to the fact that Furness did not maintain aunion shop whereas Haddock and Bateson used only union labor.These remarksthough not illegal in themselves(Rabouin v.N. L. R. B.,195 F. 2d 906, 911-912(C. A. 2)) have significance as background in that they indicate that Respondentintended to bring pressure to bear against neutral employers engaged in some phaseof work at the construction site. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuch pressure was actually brought to bear when on February 2, 1955, theRespondent Union set up its picket line at the Airport construction site.As a resultof the picketing,employees of transportation firms, as hereinabove found,refusedto make deliveries of materials consigned to Haddock and Bateson at the Airport con-struction site, and Nordaby and O'Connor, employees of subcontractor Lindstrom,refused to take a mobile crane into the construction site.Moreover,the picketsrefused to permit Jackson, employee of Talley and Hurst to enter the constructionsite to remove tools for his employer and although the Respondent subsequentlypermitted the removal of the tools, it let Maxwell know that no work was to beperformed on the construction site. In view of these findings it can hardly bedoubted that"an object"of Respondent's picketing was to force neutral employersto cease doing business with other secondary employers.Indeed,the RespondentUnion's failure to accompany its picketing by other efforts to organize Furness'employees is scarcely consistent with its contention as set forth in its brief that thepicket line was established for the purposes of employee organization rather thanemployer coercion.I think the record also discloses that another objective of theRespondent Union's picketing was to impose economic pressures upon neutralemployers with the ultimate object of requiring Furness to recognize and bargainwith it although it was not certified as the representative of such employees underSection 9 of the Act.This was clearly indicated by John Pierce at the April 8 meetingwith Furness when he said the latter would have no more trouble on union jobsifhe signed up with the Union.Bonnaz, Hand Embroiderers, Tuckers, Stitchers,Pleaters Union, Local 66, International Ladies' Garment Workers' Union, AFL,111NLRB 82. See alsoInternational Brotherhood of Teamsters (Union ChevroletCompany),96 NLRB 957.In its brief the Respondent sets forth the various incidents of refusals of employeesof transportation firms and subcontractors to cross the picket line to deliver mer-chandise and the mobile crane to the Airport constructionsite.It contends, however,that "the picketing . . . did not, in fact, induce or encourage such employees toengage in a strike or concerted refusal to perform services at the job site." I findthis contention to be without merit.The Supreme Court in I.B. E. W. v. N. L. R. B.,341U. S. 694, 701-702, affirming 181 F. 2d 34, 38-40 (C. A. 2), stated, "Thewords `induce or encourage' are broad enough to include in them every form ofinfluence or persuasion."Further, the Board inAssociatedMusicians of GreaterNew York, Local 802, American Federation of Musicians, AFL,110 NLRB 2166,enfd 226 F. 2d 900 (C. A. 2), said "picketing at any place where employees work,tends by its very nature to induce employees not to cross or work behind the picketline." 17"The reluctance of workers to cross a picket line is notorious."PrintingSpecialties and Paper Converters Union v. LeBaron,171 F. 2d 331, 335 (C. A. 9),certioraridismissed, 336 U. S. 949. In the instant case, the picketing, as I havepreviously found, resulted in the successful inducement of employees of neutralemployers and subcontractors.Success however is not necessary for as the TenthCircuit Court of Appeals pointed out inN. L. R. B. v. Denver Building and Construc-tion Trades Council,193 F. 2d 421, 424, "It is sufficient if [the unions] induce orencourage concerted conduct by the employees of a neutral employer to engage insuch a strike, although they may fail in their efforts." "It is the inducement andencouragementthat is prohibited."United ConstructionWorkers (Kanawha CoalOperators Assn.),94NLRB 1731, 1744, enforced 198 F. 2d 391 (C. A. 4),certioraridenied 344 U. S. 876.The Respondent citingInternational RiceMilling Co. v. N. L. R. B., 341U. S.655 andJolietContractors Association v. N. L. R. B.,202 F. 2d 606 (C. A. 7),certioraridenied 346 U. S. 824 further contends that the refusal of individual em-ployees to cross a picket line does not constitute "concerted action within the mean-ing of the Act. In theInternational RiceMillingcase, the picketing which wasdirected against the primary employer was entirely legal, and the isolated inducementand encouragement of individual employees not to pass the picket line, present inthat casewas merely incidental to the legal picketing. In the instant case, therecord fully establishes that the picketing had an illegal objective, and that the induce-ment and encouragement of employees of neutral employers not to cross the picketline. far from being an incidental effect of the picketing, constituted the very meansby which the Respondent Union sought to accomplish its illegal objective.TheJoliet Contractorscase concerns itself with the question whether the maintenance"'See alsoJohn A.Piezonki,d/b/a Stover Steel ServicevN L. RB , 219 F 2d 879(C.Aand Beverage Drivers(Washington Coca-Cola Bottlinq Works. Inc ),220 F 2d 580(C A, T) C ) LOCAL UNION NO. 313459of unionbylaws directedat prospective employers can constitute a violation of theAct.No picketing was involved in 'that case,and the present issue was not decided.InDirect Transit Lines,Inc.,92 NLRB1715, 1721,the Board stated "While it istrue that only one driver figured in each incident,itwould be manifestly unrealisticnot to take into consideration the total pattern of conduct engaged in by [the union]in connection with this controversey...On the contrary...each incidentwas . . . part of those total activities."See alsoBonnaz,Hand Embroiderers,Tuckers, Stitchers,Pleaters Union,Local 66,International Ladies Garment Workers'Union,AFL, supraandCapital Service, Inc.,100 NLRB 1092,1098,decided sincetheInternational Rice Millingcase.I have heretofore found that Haddock, Maxwell,and Alls did not ask their em-ployees to report for work to the Airport construction job during the entire periodof picketing.The General Counsel argued at the hearing and contends in his briefthat Haddock,Bateson,and Talley and Hurst did not have to engage in "an obviouslyfutile act"18 and that their employees were induced not to work at the Airport con-struction site "just as much as if they had been asked to work and refused." TheAct does not proscribe the inducement of employers.Certainly if the RespondentUnion talked with Haddock,Bateson,and Talley and Hurst and prevailed on them notto send their employees to work on the Airport construction job, there would not beinducement of employees in violation of the Act.By the same token,if an em-ployer for any reason 19 decides not to ask his employees to work on a picketed projectand no employees report for work,there is no inducement of employees in violationof the Act.I do not accept the General Counsel's contention in this regard.We turn next to the problem of the "situs of the dispute." The Board,with courtapproval,has held that Section 8(b) (4) (A) forbidssecondary,20 but not primary 21activity at the common premises of neutral employers and an employer with whichthe union is engaged in a labor dispute.The problem is one of distinguishing primaryfrom secondary conduct.In the instant case while the Respondent does not explicatein its brief, its position,it undoubtedly contends that the picketing at the Airport con-struction site was primary because it cites and relies on thePure Oil Companycase,supra.In theMoore Dry Dockcase,the Board noting that there are special situationssuch as in the transportation or shipping industries,where "the situs of the disputemay not be limited to a fixed location,"held that in such situations picketing at thesecondary premises is lawful during the period in which the ambulatory truck orvessel is stationed at such premises.The Board has also applied theMoore Dry Dockdoctrine to certain construction industry "common situs" situations where theprimary and secondary employer share the premises for extended periods. See forexampleLocalUnion No. 55 (Professionaland BusinessMen's LifeIns.Co.),108NLRB 363, enfd. 218 F. 2d 226 (C. A. 10). The Boardpointed out that to limitthe union's picketing in such cases to the point of dispatch would seriously curtail theright to strike guaranteed by Section 13.On the other hand to permit unlimitedpicketing at the premises of the secondary employer would interfere with the rightof the neutral"to be free from picketing in a controversy in which it is not directlyinvolved."To reconcile the two competing interests the Board concluded:Whena secondary employer is harboring the situs of a dispute between a unionand a primary employer...picketing of the premises of a secondary employerisprimary if it meets the following conditions:(a) the picketing is limited totimes when the situsof thedispute is located on the secondary employer'spremises;(b) at the time of the picketing, the primaryemployer is engaged in itsnormal business at the situs;(c) the picketing is limited to places reasonablyclose to the location of the situs; and (d)the picketing discloses clearly that thedispute iswith the primaryemployers.Is At the hearing the General Counsel was permitted to make offers of proof that onoccasions previous to the setting up of the picket line at the Airport construction site,Haddock and Tallev and Hurst experienced situations where their employees refused tocross picket lines.The evidence in the offers of proof was rejected10 In the instant situation Haddock, Bateson,and Talley and Hurst employed unionmembers and had contracts with such unions containing"Picket Line clauses,"and in theopinion of at least Haddock it was not possible to assign any of his men to work on thejob. See N.L. R B.v.Denver Building and Construction Trades Council,etal., 341 U. S.675;IBEW,Local 501,et al v.N. L R. B.,341 U. S 694;Grauman Company,87NLRB755 ; Associated Musicians ofGreater New York, Local 802, American Federation ofMusicians,AFL, supra.21 SeePure Oil Company,84 NLRB 315;RijanConstructionCorporation,85 NLRB 417;Moore Dry Dock Company,92 NLRB 547. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDInN. L. R. B. v. Local Union 55, et al.,218 F. 2d 226 (C. A. 10);N. L. R. B. v.Chauffeurs, Teamsters, etc.,212 F. 2d 216 (C. A.7); N. L. R. B. v. Service TradeChauffeurs, etc.,191 F. 2d 65 (C. A. 2); andPiezonki, v. N. L. R. B., supra,thecourts of appeals approved such criteria as a sound interpretation of the Act.Did the Respondent Union in the instant matter meet these criteria? I have foundhereinabove that Furness' employees worked at the common situs on 2 days, December15 and December 27, 1954, to install temporary lighting in a construction shanty andto place an electric meter on a pole. From December 27, 1954, until some time afterthe picketing ceased, Furness' employees did not report to nor did they work at theAirport construction site. In his brief, counsel for the Respondent, claimed that therepresentatives of the Respondent Union did not know that Furness did not havemen on the job when the picket line was established; that some electrical work hadalready been done and the union representatives did not know when such electricalwork would recommence; and, that the Respondent was informed that additionalwork was to be done during the month of February.With respect to the last partof this claim the record reveals that John Pierce testified the Respondent had informa-tion that some work was to be done around the first or the middle of February,but that Respondent did not have definite dates.From John Pierce's testimony itappears that Respondent was in a position to obtain information regarding the progressof the job, particularly with respect to the electrical work. It seems reasonable, there-fore, that Respondent could have obtained more definite information regarding thedate when the electrical work was to recommence, since this was a penalty job andcarried with it a construction schedule.22Moreover the record reveals that Respond-ent did obtain information on February 4 when Gilbert Pierce told John Pierce thatno electrical work was being done on the job at the time of the picketing and wouldnot be done until after the steel structure was erected.Although John Pierce seemedto be aware of this fact, he said that the timing of setting up the picket line was "justright."While in my opinion the Respondent's claim of lack of knowledge thatFurness' employees were not on the job when the picket line was established is nota defense for its action, it is further my opinion that such claim does not stand it ingood stead for if it was acting in good faith would it have continued the picket linein existence until June 24, after it was informed by Gilbert Pierce on February 4that no electrical work was to be done until after the steel structure was erected?This becomes more significant in view of Respondent's contention that the picket linewas established for the purpose of organizing the employees of Furness and noneof them appeared on the job site during the entire period of picketing. In view of theforegoing I find that the first criterion was clearly violated here.As to the second criterion, since it has already been found that Furness did notperform any work at the Airport construction site for more than a month prior tothe inception of picketing and during the entire period of picketing, it was not engagedin its normal business at the Airport construction site. I find therefore that Re-spondent violated the second criterion.The pickets were posted at the dirt road, the only entrance to the Airport con-struction site, which was as close to the job as they could get under the circumstances.I find that the third criterion was met by the Respondent.The picket signs carried by the pickets, and in one instance displayed on a stationwagon parked near the entrance road, were printed in black letters ranging in sizefrom 11/2 inches to 1/4 inch on a white cardboard 141/2 inches by 20 inches.Theinscription on the printed sign is set out in detail above.On only one of the signscarried by a picket, there was inscribed in handwriting under the word "WORKERS"which letters are the largest letters on the sign, "Of Peter D. Furness Electric Co."This handwriting was hardly discernible, particularly to truckdrivers and othersdriving vehicles on the main highway, who had deliveries to make to subcontractorsand neutral employers in the construction site.Additionally, I have found that whenJackson attempted to get into the construction site to obtain tools for his employer, hewas told by a picket that he could not enter. In view of the foregoing I find that byits signs and the conduct of its pickets the Respondent did not clearly disclose thatthe dispute was with Furness only. I find therefore that the fourth criterion wasviolated.Having thus found that the Respondent did not meet the criteria set forthin theMoore Dry Dockcase it follows that the picketing at the Airport constructionsite was secondary picketing falling within the ban of Section 8 (b) (4) (A) of the Actand I so find.2322The construction schedule 'provided for the electrical work to recommence on Febru-ary 7.However, the contractor and subcontractors were running about a week behindin their schedules before the job was shut down.231 have found above that Furness maintains offices and warehouses in Wilmingtonwhere his employees report regularly in the morning for assignment to jobs or to load LOCAL UNION NO. 313461Uponthe foregoing and the record as a whole I conclude and find that the Re-spondent Union in violation of Section8 (b) (4) (A)and (B),induced and en-couraged the employees of various transportation firms, and of subcontractors toengage in a strike or concerted refusal in the course of their employment to transportor otherwise handle or work on any goods,articlesmaterials,or commodities, or toperform any services for their employers, objects thereof being (a) to force and re-quire transportation firms, subcontractors,suppliers,and material men to cease doingbusiness with Haddock and Bateson,to force and require transportation firms andsubcontractors to cease doing business with the respective suppliers,material men,and subcontractors of Haddock and Bateson,and (b)to force and require Furnessto recognize or bargain with the Respondent Union as the collective-bargaining rep-resentative of his employees although the Respondent Union was not certified as thebargaining agent of these employees in accordance with the provisions of Section 9of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in connection with theoperations of the Companies and theAirportdescribed above, have a close,intimateand substantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving foundthat theRespondentUnionhas engaged in unfairlaborpractices, itwill be recommended that the Respondent Unioncease anddesist therefromand takecertainaffirmative action whichI find necessary to effectuatethe policies of the Act.There beingno substantialevidenceto sustain the allegation in the amended com-plaint to the effect that the Respondent Union, in violation of the statute, inducedand encouraged the employees of Haddock,Bateson, andTalley and Hurst, other thanas found herein, it will be recommended thatsuch allegations be dismissed insofar asnot supportedby the evidence.Upon the basis of the foregoing findings andconclusions and uponthe entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Local Union No. 313, International Brotherhood of Electrical Workers, AFL,is a labor organization within the meaning of Section 2 (5) of the Act.2.By inducing and encouraging employees of Kramer Bros., Freight Lines, Inc.,H. 0. Kline Transfer Company, Hermann Forwarding Company, S. A. Lindstrom,Talley and Hurst, and Adley Express Co., to engage in concerted refusals to per-form services for their employers with objects of forcing or requiring their employersto cease doing business with Haddock and Bateson and of forcing or requiring Furnessto recognize or bargain with the Respondent Union as the collective bargaining rep-resentative of his employees although Respondent Union was not certified as thebargaining agent of these employees in accordance with the provisions of Section 9of the Act,the Respondent has engaged in unfair labor practices within the meaningof Section8 (b) (4) (A)and (B)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of 2 (6) and (7) of the Act.4.TheRespondent has not induced and encouraged the employees of Haddock,Bateson,and Talley and Hurst within the meaning of Section 8(b) (4) (A) and (B)of the Act other than as found herein.[Recommendations omitted from publication.]their trucks with tools and equipment and then proceed to the jobs on which they areworkingIn some cases the employees report directly to the job site,depending on thelength of the jobI have considered this circumstance in arriving at my ultimate con-clusion with respect to the lawfulness of the picketing by the Respondent at the Airportconstruction site.SeeSales Drivers, Helpers and Building Construction Drivers, LocalUnion859,ofInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL v. N L R. B (CampbellCoal Co ), decided December 8, 1955(C. A, D C ) ; NL. R. B v.General Drivers,Warehousemen and Helpers,Local968 (OtisMassey),225 F 2d 205(C A. 5) ; NL R BvAssociatedMusicians of Greater New York,Local 802, American Federation of Musicians,AFL, supra.Cf.Brewery and BeverageDrivers and Workers Local Union No67vN L. R.B (Washington Coca-Cola),220 F. 2d380 (C A, D C),Thurston Motor Lines,Inc.,110 NLRB 748.